Title: To George Washington from Thomas Paine, 28 April 1784
From: Paine, Thomas
To: Washington, George



Dear Sir
New York April 28th 1784

As I hope to have, in a few days, the honor and happiness of seeing you well at Philadelphia, I shall not trouble you with a long letter.
It was my intention to have followed you on to Philadelphia, but when I recollected the friendship you had shewn to me and the pains you had taken to promote my interest, and knew likewise the untoward disposition of two or three members of Congress, I felt an exceeding unwillingness that your friendship to me should be put to farther tryals, or that you should experience the mortification of having your wishes disappointed, especially by one to whom delegation is his daily bread.
While I was pondering on these matters, Mr Duane and some other friends of yours and mine, who were persuaded that nothing would take place in Congress; (as a single man when only nine States are present could Stop the whole) proposed a new line, which is to leave it to the States individually; and a unanimous resolution has passed the senate of this State, which is generally expressive of their opinion and friendship. what they have proposed is worth at least a thousand Guineas. Other States will act as they see proper. If I do but get enough to carry me decently thro the world and independantly thro’ the History of Revolution I neither wish nor care for more, and that the States may very easily do if they are disposed to it. The State of Pennsylvania might have done it alone.
I present you with a new song for the Cincinati, and beg to offer you a remark on that subject. The intention of the name, appears to me either to be lost or not understood. For it is material to the future freedom of the Country, that the example of

the late Army retiring to private Life on the principles of Cincinatus, should be commemorated, that in future ages it may be imitated, Whether every part of the institution is perfectly consistent with a republic, is another question, but the precedent ought not to be lost.
I have not yet heard of any objection in the Assembly of this State to the resolution of the Senate, and I am in hopes there will be none made. Should this method succeed, I shall stand perfectly clear of Congress which will be an agreeable Circumstance to me, because whatever I may then say on the necessity of strengthening the Union and enlarging its powers, will come from me with much better grace than if Congress had made the acknowlgment themselves.
If you have a convenient opportunity, I should be much obliged to you to mention this subject to Mr president Dickinson. I have two reasons for it, the one is my own interest and circumstances the other is on account of the State, for what with their parties and Contentions, they have acted to me with a Churlish selfishness, which I wish to conceal unless they force it from me.
As I see by the papers you are settling a tract of Land, I enclose you a letter I received from England on the subject of Settlements.I think Lands might be disposed of in that Country to advantage. I am Dear Sir your much Obliged and Obedient Hble servant

Thomas Paine

